Citation Nr: 1235244	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  04-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to July 20, 2007, and from December 5, 2007.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1968 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA).

In a September 2003 decision, the VA Regional Office (RO) in Columbia, South Carolina, in pertinent part, granted service connection for PTSD and awarded an initial compensable evaluation of 30 percent, effective from April 2003.  Thereafter, the Veteran perfected a timely appeal with respect to the issue of entitlement to a disability rating greater than 30 percent for service-connected PTSD.  Per a September 2004 decision, the Montgomery RO granted an increased evaluation of 50 percent, effective from April 2003.  

In December 2006, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO; a copy of the hearing transcript is associated with the claims folder. 

In April 2008, the Board denied entitlement to an initial increased evaluation for PTSD, and entitlement to a TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated January 2009 the Court granted a Joint Motion for Remand (JMR), which vacated the April 2008 Board decision and remanded the issues to the Board for development and readjudication consistent with the JMR.

In June 2009, the Board remanded these issues for development consistent with the JMR.  

In February 2010, the Board, in pertinent part, denied entitlement to an initial increased evaluation for PTSD and entitlement to a TDIU.  The Veteran filed a timely appeal to the Court.  By Order dated in October 2010, the Court granted a Joint Motion for Partial Remand (JMPR), which vacated the portion of the February 2010 Board decision pertaining to the PTSD and TDIU issues, and remanded the issues to the Board for development and readjudication consistent with the JMPR.  The Board notes that the Veteran did not appeal the Board's February 2010 decision as it relates to the diabetic peripheral neuropathy, bilateral upper and lower extremities and effective date issues.

In April 2011, the Board, in pertinent part, denied entitlement to an initial rating in excess of 50 percent for PTSD for the period prior to July 20, 2007; granted entitlement to a 70 percent rating for PTSD for the period from July 20, 2007 to December 4, 2007; and, denied entitlement to a rating in excess of 50 percent for PTSD from December 5, 2007.  The Veteran filed a timely appeal to the Court.  By Order dated in October 2010, the Court granted a JMPR, which vacated the portions of the April 2011 decision which denied entitlement to a rating in excess of 50 percent prior to July 20, 2007 and denied entitlement to a rating in excess of 50 percent from December 5, 2007, and remanded the issues to the Board for development and readjudication consistent with the JMPR.  The JMPR requested that the grant of 70 percent for PTSD from July 20, 2007 to December 4, 2007 not be disturbed, and such issue was deemed abandoned.  

In April 2011, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  To date, such issue has not been recertified to the Board and thus will not be addressed in this decision.  


FINDINGS OF FACT

1.  For the period prior to May 31, 2006, the Veteran's service-connected PTSD is manifested by a congruent and dysphoric mood, a constricted affect, insomnia, mild depressive symptoms, avoidance of large crowds, outbursts of anger, and nightmares.  However, such symptoms as suicidal ideation; obsessional rituals interfering with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships have not been shown.

2.  For the period from May 31, 2006, the Veteran's service-connected PTSD is manifested by a congruent and dysphoric mood, a constricted affect, insomnia, mild depressive symptoms, avoidance of large crowds, outbursts of anger, nightmares, suicidal ideation, and serious symptoms.  However, such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name have not been shown.  


CONCLUSIONS OF LAW

1.  For the period prior to May 31, 2006, the criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).

2.  For the period from May 31, 2006, the criteria for a 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The Veteran's PTSD appeal stems from a September 2003 rating decision which granted service connection and assigned a 30 percent disability rating.  A May 2003 VCAA letter was issued to the Veteran which predated the AOJ decision.  Id.  Since the PTSD appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the May 2003 VCAA letter was duly sent), another VCAA notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in March 2006, May 2007, and June 2009, the Veteran received subsequent notice as to the evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 491.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the prior June 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA outpatient treatment records, records from the Social Security Administration (SSA), private evaluations, and lay statements submitted on behalf of the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examinations performed in May 2003, January 2007, and July 2009 pertaining to his PTSD.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the PTSD issue on appeal.

Increased rating

The Veteran claims that he is entitled to an initial rating in excess of the 50 percent assigned for PTSD for the periods prior to July 20, 2007, and from December 5, 2007.

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126; see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 61 to 70 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In the present case, the Veteran contends that the symptomatology associated with his service-connected PTSD is severe; includes panic attacks, mood swings, insomnia, and social isolation, and depression, avoidance of large crowds, outbursts of anger, nightmares, suicidal ideation, and hyperventilation; and requires medication.  See, e.g., December 2006 hearing transcript (Tr.) pp. 3-9.  According to the Veteran's testimony, he only leaves his home to go to Sunday school and church with his wife.  Tr., p. 9.

The statements concerning the Veteran's service-connected psychiatric pathology involve matters capable of lay observation, and are deemed to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such descriptions must, however, be considered in conjunction with the clinical evidence of record and the pertinent rating criteria.

The record includes VA examination reports, VA outpatient treatment records, private evaluations, SSA records, and lay statements and testimony from the Veteran and his spouse.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's PTSD.

The medical evidence of record shows that on VA examination in May 2003 the Veteran was diagnosed with moderate PTSD and assigned a GAF score of 58.  During the examination, the Veteran reported that he had nightmares and flashbacks about his experiences in Vietnam.  He stated that he wakes up at night, sweats profusely, his heart rate goes up and he feels scared.  He reported that he becomes nervous when he talks about his experiences in Vietnam.  He also stated that the current Iraq war has affected him a lot.  He denied suicidal or homicidal ideations.

On objective examination the Veteran was described as cooperative and casually dressed.  His mood was good and his affect was constricted.  He had a regular speech rate and his memory was fair.  His psychomotor function was within normal limits.  There was no loosening of association, flight of ideas, tangentiality, circumstantiality, thought blocking, auditory or visual hallucinations, or suicidal ideations.  His judgment and insight was fair.  He had not been treated by a psychiatrist and was not taking psychiatric medications.

In September 2003, the RO determined that service connection was warranted for PTSD and assigned a 30 percent evaluation effective April 9, 2003.  In September 2004, the RO increased the disability evaluation for PTSD to 50 percent, effective April 9, 2003.  The 50 percent evaluation was based on the Veteran's VA mental examination in May 2003, which approximated the criteria for a 50 percent rating under Diagnostic Code 9411.

In September 2004, the Veteran underwent a private psychological evaluation.  With regard to his psychiatric history, the Veteran reported suffering from intrusive daytime and nighttime recollections of military experiences all his life and has tried to cope with this upset.  With regard to a typical day, the Veteran reported being mostly at home while his spouse was at work.  He plays with and cares for his grandchild.  He walks in the neighborhood to talk with neighbors, attend medical visits and go to the store.  He is in regular touch with family and friends on the phone and friends from his former job visit him and vice-versa.  He watches a lot of television and likes to read magazines.  He attends church weekly.  He has no significant hobbies or special interests.  On mental status examination, he was casually dressed and had good personal grooming and hygiene.  He was fully cooperative.  The Veteran felt he was not depressed.  His observed affect was pleasant, sanguine and a bit restricted.  His mood was basically neutral.  He endorsed flashbacks of combat experiences, no major nightmares, definitive problems with pre-bed obsession concerning combat experiences, positive avoidance of military themes in the media, and positive hyperstartle responsiveness, especially to gunshot.  He denied any suicidal ideation or intention.  He is not assaultive.  He gets angry about sitting around the house a lot but does not take his anger out on anyone.  His thought processes were logical and directed.  There were no hallucinations or delusions reported or elicited.  The examiner diagnosed cognitive disorder not otherwise specified; PTSD; and, pain disorder associated with general medical condition.  

A July 2005 VA mental health progress note reflects the Veteran's report of being irritable for the past several years.  He stated that he is short and snappy and occasionally yells.  He is not violent.  He reported that every night he has intrusive memories of traumatic events in Vietnam.  The memories are vivid but they do not keep him up and he is able to fall asleep within 15 minutes and then he sleeps well.  He has numb feelings with regard to memories.  He does not have nightmares or night sweats.  He gets tremulous and sweaty when he talks about Vietnam.  He denies being easy to startle or being emotionally detached.  He has no sense of force-shortened future.  He is able to enjoy activities that are pleasurable.  He denied problems with concentration, appetite, hallucinations, delusions, or manic symptoms.  He denied feeling depressed or excessively anxious, and he reported that he had never been suicidal or homicidal.  On mental status examination, he was neat, pleasant, and appropriate.  His mood was euthymic and affect was congruent.  There was no suicidal or homicidal ideation.  Speech was normal with a regular rate and rhythm.  There were no abnormalities in thought content, perception or process.  He was alert and fully oriented.  Insight and judgment were intact.  The examiner diagnosed adjustment disorder not otherwise specified, with irritability; and, subthreshold symptoms of PTSD.  The examiner assigned a GAF score of 68.  

In September 2005, the Veteran underwent a private psychological evaluation.  On mental status examination, he was appropriately attired and nicely groomed.  He was wearing casual clothes that were clean and neat.  He demonstrated logical and orderly thinking.  His speech was slow.  His abstract thinking was good.  His memory functioning was vague at times.  He seemed depressed to the examiner.  He attributes his depression to his PTSD and to a job-related injury in which he sustained a head injury.  His affect was restricted.  He looked tired and worn.  Some of his verbalizations were morbid in content.  His energy level was low.  He was not psychotic.  He did not have a thought disorder.  His judgment was grossly intact and his insight was good.  Psychological testing showed an affective illness and anxiety disorder but no personality disorder or psychosis.  The examiner diagnosed cognitive disorder due to closed head injury; major depressive disorder; and, PTSD.  

An April 6, 2006 VA mental health progress note reflects that the Veteran continues to experience combat related intrusive thoughts and nightmares.  His major concern is insomnia.  He complained of transient depression which he handles well.  He complained of feeling upset when he watches news coverage of the Iraq war.  He exhibits avoidance behavior.  Sleep is 4 to 5 hours per night.  He reported a good appetite.  His energy level varies.  He denied current suicidal or homicidal ideation.  There was no history of symptoms suggestive of hypomanic/manic episodes.  There were no hallucinatory experiences reported.  No delusional thinking was expressed or elicited.  On mental status examination, he was casually dressed with good grooming.  He was calm and cooperative with examination.  His eye contact was good.  His psychomotor activity was good.  His speech was spontaneous and normal.  His mood was "alright."  His affect was appropriate and constricted.  His thought content was negative for suicidal/homicidal ideations and hallucinations/delusions.  His thought process was coherent, logical and goal directed.  On cognitive exam, he was alert.  His insight was good and his judgment was intact.  The examiner diagnosed PTSD with depressed mood and assigned a GAF of 55.  

Correspondence dated on April 14, 2006 from the Veteran's spouse reflects that the Veteran's temperament is very short and argumentative.  He is defensive, depressed and lacks motivation.  The Iraq war has added to his stress in that it has brought back memories of fighting a war that was unpopular.  He has bad dreams of Vietnam.  His self-esteem is low.  

A May 31, 2006 VA social work intake record reflects that the Veteran was oriented times four.  His mood and affect were congruent with depression.  He was cooperative, alert and maintained good eye contact.  His speech was clear and goal directed.  There were no suicidal thoughts and ideas verbalized or reported by the Veteran.  Judgment appeared to be good.  There was no evidence of psychosis, hallucinations or delusions.  His presented problems were depression; intrusive thoughts regarding Vietnam experiences and feeling like it happened yesterday; nightmares about rats crawling over his body; startle response; and, avoiding watching news or documentaries about Iraq/Afghanistan because this will trigger old memories and feelings.  He would like to learn how to cope with his depression, nightmares, and sleep deprivation.  The examiner diagnosed PTSD, chronic with social and occupational impairment; and, major depressive disorder, recurrent.  The examiner assigned a GAF score of 50.  

The report of VA examination conducted in January 2007 reveals the Veteran had no hospitalizations for a mental disorder.  He received VA outpatient treatment and felt that the medication prescribed was helpful in decreasing his irritability.  With regard to relationships, he stated he loves his wife and is close to his three children; he does not like to be in crowds and he has no friends.  He described that he likes to work in the yard; although, he sits in the house most of the day.  He indicated that he had no history of suicide, violence or assaultiveness.  In a summary statement of the Veteran's current psychosocial functional status, the examiner noted that the Veteran was moderately impaired with respect to his psychosocial functioning.

On objective psychiatric examination, the Veteran was clean, and appropriately- casually dressed.  His attitude toward the examiner was cooperative and friendly.  He had a constricted affect and his mood was dysphoric.  His psychomotor activity, speech, thought process, and thought content was unremarkable.  The examiner noted that the Veteran was easily distracted, but he was able to do serial 7's.  His orientation was intact as to person, time and place.  He had no delusions, hallucinations, or inappropriate, obsessive/ritualistic behavior.  With respect to judgment the Veteran understood the outcome of his behavior.  He also understood that he has a problem.  It was noted that the Veteran gets about five to six hours sleep at night and he takes naps during the day.  He has one to two panic attacks every few weeks, which occurs when he watches television related to the war.  No homicidal thoughts were reported, however suicidal ideations were present in the past, but no recent report or current intent or plan was reported.  It was noted that he had fair impulse control and no episodes of violence; when he is mad, he will yell.  It was indicated that he is able to maintain minimum personal hygiene and he had no problem with activities of daily living.  With regard to memory, his remote memory was normal, recent memory was moderately impaired and immediate memory was mildly impaired.  For example, he reported difficulty remembering what to get at the store.  It was noted that the Veteran had an unknown loss of consciousness due to a closed head injury in 2003.  He can recall a third after a short delay.

On further examination, it was noted that the Veteran experiences persistent re-experiencing of the traumatic event and persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  He also experiences irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  In regard to the frequency, severity and duration of his PTSD symptoms, it was found that the Veteran has nightmares frequently; he will yell out in his sleep; he feels like he cannot get the images out of his mind; he feels like his emotions are cut off; he is jumpy; and he has to find the exits when he is in a room.  He also has periods of depression that is associated with his PTSD.  The examiner noted that the Veteran's symptoms were less in the past and had worsened over time.  The examiner described the level of severity of the Veteran's symptoms as moderate.  The diagnosis was PTSD, chronic, moderate, cognitive disorder, not otherwise specified.  A GAF of 53 was assigned.

In commenting on the Veteran's functional status and quality of life, the examiner noted that the Veteran had been working for about thirty years as a stage hand; he had been having difficulty with irritability prior to his head injury.  He has been unable to work since his head injury in 2003.  His social and recreational functioning is impaired as he has no friends and spends most of his day isolated.  The examiner further commented that the social isolation which he described is likely related to the Veteran's PTSD.  Although the Veteran would likely have difficulty maintaining employment due to his cognitive disorder (related to his head injury), he should not be considered unemployable due to his PTSD.  He was able to work for many years as a stage hand, despite his PTSD symptoms.  He stated further that the Veteran's cognitive disorder is likely negatively impacting his quality of life.  However, the social isolation is likely due to his PTSD.  He noted that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms; nor do PTSD signs and symptoms result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  However, the examiner noted that there was reduced reliability and productivity due to PTSD symptoms, for example, social isolation, panic attacks, depression, and memory loss.

A February 1, 2007 VA psychiatry clinic note reflects that the Veteran continues to experience nightmares containing combat themes.  He continues to have intrusive thoughts and is easily startled.  He has some depressive symptoms but no excessive/prolonged symptoms indicative of a major depressive episode at the present or recently endorsed.  He denied suicidal or homicidal ideation or plan.  On mental status examination, his speech was within normal limits.  He was alert and oriented times four.  His mood was mildly depressed-euthymic.  His affect was pleasant.  He was goal directed.  No delusions or hallucinations were reported or noted.  His insight was fair.  The Veteran appeared capable of employing basic judgment skills at the present time when he so chooses.  The assessments were PTSD and major depressive disorder, and a GAF score of 50 was assigned.  

Following a brief mental status evaluation in July 2007 which reflected an irritable mood, a visibly sweaty and shaky affect, mild depressive symptoms, a history of (but no current) suicidal ideation (with no plan or intent), the treating VA psychiatrist described the Veteran's PTSD symptomatology as significant.  

In an October 2007 statement, the Veteran asserted that, because his PTSD had worsened, his treating doctor recommended that he undergo bi-monthly psychiatric care.  The most recent medical evidence of record, which includes VA outpatient treatment records from the Birmingham VAMC, dated as recently as November 2009, do indeed reflect some increase in the frequency of the Veteran's psychiatric outpatient treatment sessions.  

A February 2008 VA mental health progress note reflects symptoms of sadness, sleep disturbance, low energy, fatigue, anhedonia, feelings of helplessness and hopelessness.  The assessment was PTSD and depression with a GAF score of 50.

Another February 2008 VA mental health progress note reflects an assessment of PTSD and depression not otherwise specified and a GAF score of 50.  There was no suicidal or homicidal ideation.  He continued to exhibit irritability, loss of interest in activities, anger, and hypervigilance.  

VA examination for PTSD conducted in July 2009 reveals that the examiner reviewed the Veteran's claims folder and medical records, along with other records and documents.  During the examination, the Veteran reported that he feels his PTSD has worsened due to increased re-experiencing symptoms.  He continues to note social withdrawal, anger/irritability, and anxiety symptoms.  He reported that anxiety and irritability have improved over time with medication.  He indicated that had sleep disruptions, but indicated he has difficulty with sleeping too much and sleeping during the day rather than at night.  He reported depressed mood and a lack of interest in pleasurable activities.  He also reported memory/attention problems which he partially attributed to his history of head trauma.  He reported a good relationship with family members and attends church on a regular basis.  The examiner noted that the Veteran is considered moderately impaired with regard to psychosocial functioning.  The examiner also noted that depressive symptoms were considered chronic, moderate and ongoing.

On objective examination, the Veteran's appearance was described as clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity, thought process, and thought content was unremarkable.  His speech was unremarkable, slow, clear and coherent.  His attitude toward the examiner was cooperative, friendly, relaxed and attentive.  His affect was appropriate and his mood was dysphoric.  He was oriented to person and place.  With regard to orientation to time, he missed the date by two days, but corrected himself when he looked at his watch.  No delusions, hallucinations or homicidal thoughts were reported.  He reported passive suicidal thoughts three weeks ago and denied current suicidal ideations, intent, or plan.  His intelligence was average; he understood the outcome of his behavior and he understands that he has a problem.  The Veteran indicated that nightmares interfere with his sleep approximately twice a week.  He reported that he sleeps at least a couple of hours during the day.  No obsessive/ritualistic behavior was exhibited.  He reported episodes of "shakiness" lasting ten minutes, but indicated that it rarely occurs now, only when he his discussing Vietnam.  The examiner noted that this appears to be more consistent with general anxiety rather than actual panic attacks.  His impulse control was reported as fair.  There were no episodes of violence and he reported a history of anger/irritability, which he feels has improved with medication.  The examiner noted that the Veteran drove to the current evaluation.

On further examination, the Veteran's remote, recent and immediate memory was normal.  His PTSD symptoms include persistent re-experiencing traumatic events, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, difficulty falling or staying asleep, irritability or outbursts of anger.  The Veteran stated that he thinks about Vietnam "constantly."  The examiner noted that PTSD symptoms are considered chronic, moderate, and ongoing since service.

It was further noted that the Veteran has been retired since 2002, since he fell off a stage and sustained a head injury, broken arm, and injured shoulder, and has been receiving SSA disability benefits.  The Veteran's diagnoses, in pertinent part, were chronic PTSD and depressive disorder, not otherwise specified.  A GAF score of 55 was assigned.  The examiner commented that the Veteran's reported depressive symptoms are considered partially related to his PTSD.  He further commented that the Veteran's reported cognitive problems, due to head trauma, may also be contributing to impairments in functioning.  He noted there was no total occupational and social impairment or deficiencies in judgment, thinking, family, relations, work, mood or school due to PTSD signs and symptoms.  The examiner noted that there was reduced reliability and productivity due to PTSD symptoms as the Veteran continues to note anger/irritability, depressed mood, sleep disruption and anxiety.

As detailed, a 70 percent disability rating has been awarded from July 20, 2007 to December 4, 2007.  Based on review of the evidence detailed hereinabove and review of the entirety of the record, the Board finds that a 70 percent disability rating is warranted from May 31, 2006 continuing beyond December 4, 2007.  The effective date of May 31, 2006, corresponds to the date of a VA evaluation and the assessment of a GAF score of 50 which denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  Richard, 9 Vet. App. at 267.  The Board acknowledges that the May 2006 VA social worker did not specifically provide a rationale for the assignment of a GAF score of 50, but such constituted a 5-point decrease since being evaluated on April 6, 2006.  At the time of the May 31, 2006 evaluation, the Veteran denied suicidal ideation and there were no subjective complaints or objective findings of obsessional rituals, affected speech, or neglect of personal appearance.  However, the VA social worker was able to observe the Veteran, noting his recurrent nightmares, startle response, avoidance, and depressed mood, and determined that his PTSD symptomatology was serious in nature.  Moreover, on examination in January 2007, the Veteran denied any current suicidal ideation but reported that suicidal ideations were present in the past.  Such examination report also reflects nightmares, avoidance of stimuli, hypervigilance, exaggerated startle response, anger, irritability, and depressed mood.  A GAF score of 53 was assigned which denotes moderate symptoms but the Board notes that the symptoms reflected in the January 2007 are consistent with those documented in the May 2006 evaluation and in the February 2007 evaluation.  The February 2007 examiner also assigned a GAF score of 50 denoting serious PTSD symptoms.  At the time of such examination, the Veteran continued to have intrusive thoughts and was easily startled.  In 2007 and thereafter, the Veteran began to seek more regular treatment for his PTSD, and would periodically report suicidal ideation but without a plan.  Likewise, multiple mental health evaluations reflect a GAF score of 50 denoting serious symptoms, opposed to moderate symptoms.  For instance, on evaluation on December 5, 2007, although there was negative suicidal or homicidal ideation, the Veteran had endorsed occasional suicidal thoughts.  Likewise, the examiner assigned a GAF score of 50 reflective of serious symptoms.  A July 2009 VA examination report reflects that the Veteran reported passive suicidal thoughts three weeks prior but denied any current suicidal ideation, intent or plan.  The Board acknowledges that during this period, his PTSD has been evaluated at times as moderate opposed to severe.  But based on the GAF scores assigned by examiners over the years, based on the Veteran's fluctuating symptoms, and affording him the benefit of the doubt, the Board finds that a 70 percent rating is warranted from May 31, 2006 to the present.  The Board acknowledges that not all of the criteria for a 70 percent rating were met during this period; however, the evidence supports a finding of occupational and social impairment with deficiencies in most areas due to his PTSD.  

Thus, based on the subjective complaints of the Veteran and objective findings documented in the medical record, the Board has determined that from May 31, 2006, a 70 percent disability rating more appropriately contemplates his serious symptoms.  A 100 percent disability rating is not warranted as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  Moreover, in the Veteran's attorney's September 2012 submission, a 70 percent disability rating was requested.  Thus, from May 31, 2006, this constitutes a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

For the period prior to May 31, 2006, while the Veteran was clearly suffering from his PTSD symptoms, to include depressed mood, nightmares, irritability, lack of motivation, and low self-esteem, per the subjective complaints of the Veteran and his spouse and the objective findings reflected in the records, there is no support for a disability rating in excess of 50 percent prior to May 31, 2006.  Prior to this date, the Veteran met none of the criteria for a 70 percent rating.  Specifically, there were no complaints of or objective findings of suicidal or homicidal ideation; the presence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Likewise, as detailed, the May 2003 VA examiner assigned a GAF score of 58 denoting moderate symptoms; the July 2005 examiner assigned a GAF score of 68 denoting mild symptoms; and, the April 2006 examiner assigned a GAF score of 55 denoting moderate symptoms.  The evaluations on file prior to May 31, 2006, along with the reports of the Veteran and his spouse, support a finding that his PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work or mood, which are the criteria necessary to warrant the next higher evaluation of 70 percent under Diagnostic Code 9411.  The objective findings did not describe occupational and social impairment with deficiencies in most areas, and, again, there was negative suicidal ideation.  While disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships are reflected, the evidence of record for this period do not show a complete inability to establish and maintain effective relationships.  As detailed, during this time period it was noted that the Veteran had been married for many years; had a relationship with his grandchild and children; and, he reported socializing with neighbors and former co-workers.  The psychiatric evaluations completed during this period repeatedly demonstrated neat dress and grooming; alertness; orientation times four; appropriate eye contact; unremarkable psychomotor activity; fluent, unpressured, easy-to-understand, and goal-directed speech; appropriate and cooperative behavior; fair insight and judgment; logical and linear thought process; no suicidal or homicidal ideation; and, no auditory or visual hallucinations or delusions.  The objective findings of the examiners and subjective complaints of the Veteran and his spouse lead to a finding that during this period his PTSD was manifested by mild to moderate symptomatology contemplated by the 50 percent disability rating in effect.  Based on the foregoing, the next higher rating of 70 percent for the Veteran's service-connected PTSD is not warranted for the period prior to May 31, 2006.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, it stands to reason that if a higher rating of 70 percent is not warranted, then neither is a higher rating of 100 percent warranted in this instance.

The Board has also considered whether this case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) for the Veteran's PTSD.  In this respect, the Board notes that the medical evidence fails to show and the Veteran has not asserted that he required frequent periods of hospitalization for his service-connected PTSD; the medical evidence of record reflects that he receives regular outpatient treatment, not inpatient treatment.  Neither has marked interference with employment been demonstrated as solely a result of his service-connected PTSD.  In fact, the examiner who conducted the January 2007 VA examination concluded that the Veteran's PTSD was moderate in degree and that the Veteran "should not be considered unemployable due to his PTSD."  In support of this conclusion, the examiner cited the Veteran's history of employment as a "stage hand" for many years, despite his PTSD symptoms.  Additionally, a VA physician who treated the Veteran in February 2007 concluded that the Veteran was "capable of employing basic judgment skills . . . , when he so chooses."  Also, the VA examiner in 2009 concluded that the Veteran was not unemployable due to PTSD.  During the period in which a 70 percent disability rating has been assigned, such has been assigned in contemplation of suicidal ideation, but the evidence does not reflect total occupational impairment due to his service-connected PTSD.  The Board notes that entitlement to a TDIU was previously remanded by the Board, and such issue contemplates all of his service-connected disabilities and upon further development a determination will be made as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of ALL of his service-connected disabilities.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the evaluations assigned therein.  What the Veteran has not shown in this case is that his service-connected PTSD, alone, has resulted in unusual disability or impairment that rendered the criteria and/or degrees of disability contemplated in the rating schedule impractical or inadequate at any time during the current appeal.  Therefore, the Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that for the period prior to May 31, 2006, a disability rating in excess of 50 percent is not warranted, and from May 31, 2006, a 70 percent disability rating is warranted.



ORDER

For the period prior to May 31, 2006, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

For the period from May 31, 2006, entitlement to a disability rating of 70 percent for PTSD is granted, subject to laws and regulations governing payment of VA monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


